 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/ e+.of 23 -_--—.
Ip ECEIVE
’ r 4
AUG 26 2020
Phillip J. Stevens |
1820 Park Newport Apt. 409 PRO SE OFFICE

Newport Beach, CA 92660 —-
Tel: (949) 887-2023

Email: newportwarrior@gmail.com
Defendant ProSe | August 25, 2020

 

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK
PRO SE INTAKE UNIT

200 PEARL STREET. ROOM 200

NEW YORK, NEW YORK, 10007

Dear Sirs,

| hereby respectfully submit the enclosed unopposed motion to vacate
the final judgement of the Civil Action No. 91-CV-1869 (CSH) case against
Phiilip J. Stevens, Defendant, Pro Se.

This request has been reviewed by the Securities and Exchange

Commission which does not oppose vacatur of the final judgement.

The attached documents support the Request for Vacatur.
Your consideration of this request is deeply appreciated.

Sincerely,

 

 

 
 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 2 of 23

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE ST
COMMISSION, . : Civil Action No. 91-CV-1869 (CSH)

Plaintiff,
Vv,

PHILLIP J. STEVENS,

Defendant.

 

PROPOSED ORDER

Defendant Phillip J. Stevens having filed an Unopposed Motion Seeking Vacatur of Final

Judgment entered against him on his consent in March 1991 with a Memorandum in Support; and

Plaintiff Securities and Exchange Commission having filed a Stipulation confirming that

it does not oppose the Motion; and

This Court having determined that the relief sought is equitable and not contrary to the

public interest; therefore

IT IS HEREBY ORDERED that the Final Judgment is vacated.

IT IS SO ORDERED ON THIS . day of , 2020.

BY THE COURT:

 

United States District Court Judge

 

 
 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 3 of 23

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE :
COMMISSION, : Civil Action No. 91-CV-1869 (CSH)

Plaintiff,
V.

PHILLIP J. STEVENS,

Defendant Pro Se.

 

DEFENDANT PHILLIP J. STEVENS’ MEMORANDUM IN SUPPORT OF
UNOPPOSED MOTION REQUESTING VACATUR OF FINAL JUDGMENT

PRELIMINARY STATEMENT

Defendant Phillap J. Stevens moves pursuant to Rule 60(b) of the Federal Rules of Civil
Procedure to vacate the final judgment entered against him on his consent on March 20, 1991.
The final judgment imposed a payment obligation upon Stevens that he subsequently satisfied,
and permanently enjoined future violations by Stevens of the antifraud provisions of the federal
securities laws. For the reasons set forth below, maintaining the final judgment is unnecessary in
the public interest, and the final judgment should be vacated. Plaintiff Securities and Exchange
Commission does not oppose vacatur of the final judgment. -

PROCEDURAL HISTORY

Defendant Stevens was founder, CEO, Chairman and President of Ultrasystems, Inc., a
public company located in Irvine, California, until he retired in 1988. Ultrasystems was engaged
in the engineering, construction and operation of power plants and co-generation facilities as
well as the development of computer hardware and construction for the U.S. Department of

Defense.

 
Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 4 of 23

On August 14, 1990, the Commission authorized its staff to file a civil action against
Stevens alleging that he violated Section 17{a) of the Securities Act of 1933 (“Securities Act”),
and Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), and Rule 1Gb-5
thereunder, by tipping selected industry analysts during the Spring of 1987 that Ultrsystems
expected a drop in quarterly earnings, allowing the analysts’ clients to avoid losses by selling
their Ultrasystems stock before the earnings drop became public. The Commission also
authorized its staff to conduct settlement discussions with Stevens.

In January 1991, the Commission accepted an offer of settlement from Stevens in which
he consented to entry of a permanent injunction enjoining him from future violations of Section
17(a) of the Securities Act Section 10(b) of the Exchange Act , and Rule 10b-5 thereunder.
Stevens also agreed to repay $126,455, representing the losses avoided on trading by analysts’
clients that resulted from the tips he made to the analysts. A settled action was filed in March
199] in this Court. Stevens waived the filing of an answer, and consented to entry of final
judgment on those terms. See Final Judgment of Permanent Injunction and Other Equitable
Relief as to Phillip J. Stevens, Ex. 1. Stevens has satisfied the repayment obligation set forth in
the final judgment. The obey-the-law injunction is the only portion of the final judgment that
remains in effect.

ARGUMENT

1. Legal Standard Governing Vacatur of Final Judgment

 

Recently, in SEC v. Sheinwald, 2020 U.S. Dist. LEXIS 63228 (S.D.N.Y. Apr. 20, 2020),
this court noted that, pursuant to Federal Rule of Civil Procedure 60(b), the court “may relieve a
party or its legal representative from a final judgment, order, or proceeding" if "applying [the

judgment] prospectively is no longer equitable" or for “any other reason that justifies relief." Ja.

 
 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 5 of 23

at *7 (citing Fed.R.Civ.P. 60(b)(5)-(6)). The court also noted that “‘{t]he power of a court of
equity to modify a decree of injunctive relief is long-established, broad, and flexible.’” Jd.
(quoting N_Y, State Ass'n for Retarded Children, Inc. v. Carey, 706 F.2d 956, 967 (2d Cir.
1983)). The court atso noted that it “may modify a final or perpetual injunction only where
conditions have so changed as to make such relief equitable, i.¢., a significant change in the law
or facts.” Jd. at *7-8 (quoting Sierra Club v. US. Army Corps of Eng 'rs, 732 F.2d 253, 256 (2d

Cir. 1984)).

IT. Vacatur of the Final Judgment is Warranted

 

The final judgment permanently enjoined future violations of Section 17(a) of the
Securities Act, Section 10(b) of the Exchange Act, and Rule 10b-5, to protect investors from
future misdeeds by Stevens. Stevens was not charged in the settled action with carning a profit
by selling his own shares of Ultrasystems stock while in the possession of inside information.
Further, Stevens has not served as an officer of a public company since he retired from
Ultrasystems in 1988. Stevens is 91 years old. Stevens has complied with the obey-the-law
injunction for more than twenty nine years. Under the circumstances, Stevens does not pose a
continuing threat to investors, and vacatur of the final judgment would be equitable. The
Commission has confirmed that the agency does not oppose Defendant’s motion for vacatur of

the final judgment against him on this basis. See August 19, 2020 letter, Ex. 2.

CONCLUSION

For the reasons set forth above, Stevens’ unopposed motion to vacate the final judgment

should be granted.

 

 
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 6 of 23

Dated

Avaust 254
eee J —-,2020. Respectfully submitted,

(Lip Steven

Phillip J.Stevens

1820 Park Newport. Apt. 409
Newport Beach, CA. 92660

Tel: (949) 887-2023
Email: newportwarrior@qmail.com
Defendant Pro Se
 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 7 of 23

EXHIBIT 1

 

 
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 8 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION :
450 FIFTH STREET, N.wW. : 91 CIV.
WASHINGTON, B-C. 20549, z

Plaintiff,
: FINAL JUDGMENT OF
Vv. : PERMANENT INJUNCTION
a2 AND OTHER EQUITABLE
PHILLIP J. STEVENS, : RELIEF AS TO
: PHILLIP J. STEVENS
Defendant.

 

Plaintiff SECURITIES AND EXCHANGE COMMISSION ("COMMISSION"),
having filed a COMPLAINT. FOR INJUNCTIVE AND OTHER EOQUTTABLE
‘RELIEF (“ COMPLAINT") , alleging violations by Defendant PHILLIP J.
STEVENS ("STEVENS") of Section 17(a) of the Securities Act of
1933 ("Securities Act") [15 U.S.C. § 77q(a)] and Section 10(b) of
_ the Securities Exchange Act of 1934 ("Exchange Act") [15 U.5.C.
§78}(5)] and Rule 10b-5 [17 C.F.R. §240.10b-5] thereunder, and
Defendant STEVENS in the CONSENT AND UNDERTAKINGS OF PHILLIP J.
STEVENS ("CONSENT AND UNDERTAKINGS") simultaneously filed with
this Court, having waived service of process, having entered a
general appearance, having admitted to the jurisdiction of this
Court over him and over the subject matter of this action, having
waived the entry of findings of fact and conclusions of law
pursuant to Rule 52 of the Federal Rules of Civil Procedure,
having waived any right he may have to appeal From the entry of

this FINAL JUDGMENT OF PERMANENT INJUNCTION AND OTHER EQUITABLE

 

 
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 9 of 23

RELIEF ("FINAL JUDGMENT") and without admitting or denying the
allegations of the COMPLAINT, except those as to jurisdiction,
which he admits, and having consented to the entry without
further notice of this FINAL JUDGMENT permanently enjoining him
from violations of Section 17(a) of the Securities Act [15 U.5.C-
§ 77q(a)] and Section 10(b) of the Exchange Act [15 U.S.C. §
783 (b)] and Rule 10b-5 [17 C.F.R. §240.10b-5] thereunder, and, it
further appearing that this Court has jurisdiction over the
parties and the subject matter of this action, and the Court
being fully advised in the premises:

1.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant
STEVENS, his agents, servants, employees, attorneys-in-fact and
all persons in active concert or participation with them whoa
receive actual notice of this FINAL JUDGEMENT by personal service
or otherwise, and each of them, be and they hereby are °
permanently restrained and enjoined from violating Section 10(b)
of the Exchange Act [15 U.S.C. § 783 (b)] and Rule 10b-5 [17
C.F.R. § 240.10b-5]} thereunder, directly or indirectly, by using
any means or instrumentality of interstate commerce, or of the
mails, or of any facility of any national securities exchange,

(1). to employ any device, scheme, or artifice to defraud;

(2) to make any untrue statement of material fact or to

omit to state a material fact necessary in order to

make the statements made, in the light of the

 
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 10 of 23

circumstances under which they were made, not
misleading; or

(3) to engage in any act, practice, or course of business

which operates or would operate as a fraud or deceit
upon any person,
in connection with the purchase or sale of any security.
TT.

It TS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant
STEVENS, his agents, employees, servants, attorneys-in-fact and
all persons in active concert or participation with them who
receive actual notice of the FINAL JUDGMENT by personal service
or otherwise, and each of them, be and they hereby are
permanently restrained and enjoined from violating Section 17 (a)
of the Securities Act [15 U.S.C. § 7iq(a)], directly or-

“'cindirectly, by using any means or instruments of transportation
or communication in interstate commerce or by the use of the
mails in the offer or sale of any security,

(iL) to employ any device, scheme, or artifice to defraud;

(2) to obtain money or property by means of any untrue

statement of a material fact or any omission to state a )
material fact necessary in order to make the statements /
made, in the light of the circumstances under which
they were made, not misleading; or |
(3) to engage in any transaction, practice, or course of
business which operates or would operate as a fraud or

|

|

deceit upon the purchaser. |
2
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 11 of 23

Til.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
STEVENS shall pay $126,455, representing the losses avoided hy
the sale of Ultrasystems stock by clients of certain securities
analysts, as described in the COMMISSION'S COMPLAINT. Payment
shall be made to the Court within fifteen (15) business days of
the entry of this FINAL JUDGMENT. The monies paid and deposited
with the Court by Defendant STEVENS shall be distributed pursuant
to a Court-approved plan to be proposed by the COMMISSION, but in
no event shail the monies paid revert, directly or indirectly, to
Defendant STEVENS, or his heirs or assigns. The Clerk of the
Court, as soon as the business of his office allows after the
deposit set forth above, shall draw his check in.an amount equal
to the sum deposited by Defendant STEVENS payable to
Manufacturers Hanover Trust Company, to. be invested in an Insured
Money Management Account at the rate of interest then obtaining.
This investment shall be subject to the collateral provisions of
Treasury Circular 176. A signed copy of this FINAL JUDGMENT
shall be served upon the Clerk of Court and the Financial Deputy.

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
shall retain jurisdiction of the matter for all purposes,
including the implementation and enforcement of this FINAL

JUDGMENT.
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 12 of 23

Vv.

IT TS FURTHER ORDERED, ADJUDGED, AND DECREED that the
annexed CONSENT AND UNDERTAKINGS be, and the same hereby is,
incorporated herein with the same force and effect as if set
herein.

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

STEVENS shall comply with his undertakings as set forth ‘in the

CONSENT AND UNDERTAKINGS.

There being no just reason for delay, the Clerk of Court is
hereby directed, pursuant to Rule 54(b) of the Federal Rules of

Civil Procedure, to enter this FINAL JUDGMENT forthwith.

 

UNITED STATES DISTRICT COURT JUDGE

Dated: March , 1991

New York, New York
 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 13 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION :
450 FIFTH STREET, N.W. : 91 CIV.
WASHINGTON, D.C. 20549, ;

 

Plaintiff,
ve. .
CONSENT AND
: UNDERTAKINGS AS TO
PHILLIP J. STEVENS, : PHILLIP J. STEVENS
Defendant.
1. Defendant PHILLIP J. STEVENS ("STEVENS"), enters a

general appearance, admits the jurisdiction of this court over
him and over the subject matter of this action, and having read
‘and understood the annexed FINAL JUDGMENT OF PERMANENT INJUNCTION
AND OTHER EQUITABLE RELIEF ("FINAL JUDGMENT"), acknowledges
service upon him of the COMPLAINT FOR INJUNCTIVE AND OTHER -
EQUITABLE RELIEF ("COMPLAINT") in this action, and waives the
Filing of any ANSWER thereto.

2. Defendant STEVENS, without admitting or denying any of
the allegations in the COMPLAINT, except as to jurisdiction, to
which he admits, consents to the entry, of the FINAL JUDGMENT
annexed hereto, and incorporated by reference herein, which
permanently restrains and enjoins STEVENS from engaging in

violations of Section 17(a) of the Securities Act of 1933

 
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 14 of 23

[15 U.S.C. § 77fqfa}], and violations of Section 19{b) of the
securities Exchange Act of 1934 [15 U.S.C. §78}(b)] and
Rule 106-5 [17 C.F.R. §240.10b-5] thereunder.

3. Defendant STEVENS waives the entry of findings of fact
and conclusions of law pursuant to Rule 52 of the Federal Rules
of Civil Procedure.

4, Defendant STEVENS waives any right he may have to
appeal from the entry of the FINAL JUDGMENT.

5. Defendant STEVENS recognizes and states that this
CONSENT AND UNDERTAKING is entered into voluntarily and that no
"offers, promises or threats of any kind have been made by any
member, officer, employee, agent, or representative of the
Plaintiff SECURITIES AND EXCHANGE COMMISSION ("COMMISSION") to
induce him to enter into this CONSENT AND UNDERTAKING.

6. Defendant STEVENS agrees that this.CONSENT AND
UNDERTAKING shall be incorporated into the FINAL JUDGMENT with
full force and effect as if fully set forth therein.

7. Defendant STEVENS aqrees that he will not oppose the
enforcement of the FINAL JUDGMENT on the ground, if any exists,
that it fails to comply with Rule 65(d@) of the Federal Rules of .
Civil Procedure, and he hereby waives any objection he may have
based thereon,

8. Defendant STEVENS agrees and undertakes to pay
$126,455, representing the losses avoided by the sale of
Ultrasystems stock by clients of certain securities analysts, as

described in the COMMISSION'S COMPLAINT, the monies to be

 
 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 15 of 23

deposited with the Court within fifteen (15) business days
of the entry of the FINAL JUDGMENT. Such funds shall
thereafter be distributed pursuant to a Court-—approved
plan to be proposed by the COMMISSION, but in no event
Shall the monies paid revert, directly or indirectly, to
STEVENS, or his affiliates, successors or assigns.

9. Defendant STEVENS agrees that the FINAL
JUDGMENT may be presented by the COMMISSION to the Court
for signature and entry without further notice.

10. Defendant STEVENS agrees that the Court
shall retain jurisdiction of this action for the purpose

of enforcing the terms of the FINAL JUDGMENT.

Phillip J vens

Dated: '4 Manrcn  ig9]

hewrott BEAcH, California

 

 
Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 16 of 23

ACKNOWLEDGEMENT

County of @r7.%5 )
)
State of California }

On vets he fy , 199i, appeared Phillip J. Stevens,
known to me to be the person who executed the foregoing Cansent
and Undertaking, and he duly acknowledged to me that.he executed

the same.

eros seu \-
iP CL er RT eeR ER aT Brae Eee NG eel Loe er
iN Lay, OFFICIAL SEAL eet ae \ rene Ebene

 

   
 
  
 

TAS . - “se -
a, DOROTHY H. KOESTER Notary Public

NOTARY PUSLIC- CALIFORNIA My Commission Expires:
ORANGE COUNTY ie

A: My Commission Expires Av:;. 16, ign
PEPE COE ER ERE a PE ees aM

MM ccbol | Spa ——~

proved as to form:
J. Michael Brennan, Esq.
Gibson, Dunn & Crutcher
Attorney for Defendant
Phillip gd. Stevens

Dated: Ularek, CY, 1991
ewpot Boacl. California

 

 

 
 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 17 of 23

EXHIBIT 2—

 

 
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 1 18 of 23

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION
WASHINGTON, D.C. 20549

 

OFFICE OF THE
GENERAL COUNSEL

August 19, 2020
VIA U.S. Mail

Phillip J. Stevens
21 Rockingham Drive
Newport Beach, CA 92660

Re: Request for Relief from Final Judgment entered in
S.E.C. v. Phillip J. Stevens, 91 Civ. 1869 (CSH) (S.D.N.Y.}

Dear Mr. Stevens:

You have requested that the Commission consent to, or not oppose, vacatur of the final
judgment entered against you on your consent in March 1991. The Commission has reviewed
this matter. You were not charged in the settled action with earning a profit by selling your own
shares of Ultrasystems stock while in the possession of inside information. Further, you have not
served as arr officer of a public company since your retirement from Ultrasystems in 1988. You - Sed
have satisfied the financial obligation imposed upon you by the final judgment. You are
currently 91 years old and have complied with the obey-the-law injunction for more than twenty
nine years.

In light of these circumstances, the Commission does not believe that you pose a
continuing threat to investors, or that expending further resources either of the Court or the
Commission in this case would be prudent. You may inform the court that the Commission will
not oppose a motion seeking vacatur of the final judgment that is grounded on the bases set forth
above,

Yio teas

Timothy N. McGarey

Special Trial Counsel

Office of General Counsel

U.S. Securities and Exchange Commission
100 F Street, N.E.

Washington, DC 20549

(202) 551-5179

McGareyT@sec. gov
 

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE :
COMMISSION, : Civil Action No. 91-CV-1869 (CSH)

Plaintiff,

v.
PHILLIP J. STEVENS,

Defendant Pro Se.

 

DEFENDANT PHILLIP J. STEVENS’ NOTICE OF UNOPPOSED MOTION
REQUESTING VACATUR OF FINAL JUDGMENT

PLEASE TAKE NOTICE that pro se defendant Phillip J. Stevens shall move before this
Court pursuant to Rule 60(b) of the Federal Rules of Civil Procedure for an order vacating the

final judgment entered against him on consent on March 20, 1991.

PLEASE TAKE FURTHER NOTICE that in support of the motion, defendant Stevens

shall rely upon the Memorandum of Law, dated @5 Av&ust —, 2020 and the Exhibits

attached thereto,

PLEASE TAKE FURTHER NOTICE that Plaintiff Securities and Exchange Commission

does not oppose this motion.

Defendant Stevens does not request oral argument on this motion.

 

 
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 20 of 23

——-—-———jA—_ _—_- ,2020. Respectfully submitted,

tal tune

Phillip J.Steven

1820 Park Newport. Apt. 409
Newport Beach, CA. 92660
Tel: (949) 887-2023

Email: newportwarrior@gmail.com
Defendant Pro Se

 
 

 

. Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 21 of 23

CERTIFICATE OF SERVICE

I Certify that on this 24 day of August , 2020, I have served a copy of

DEFENDANT PHILLIP J. STEVENS’ NOTICE OF UNOPPOSED MOTION
REQUESTING VACATUR OF FINAL JUDGMENT and accompanying Memorandum with a
Proposed Order via email and U.S. Mail, postage prepaid, upon:

Timothy N. McGarey
Special Trial Counsel

Securities and Exchange Commission
100 F. Street, N.E.

Washington, D.C. 20549-9612

VQ Ly NSH

Phillip J. Bt¢fens
 

 

Case 1:91-cv-01869-CSH Document 12 Filed 08/27/20 Page 22 of 23
CERTIFICATE OF SERVICE

I Certify that on this 29 day of August , 2020, | have served a copy of

DEFENDANT PHILLIP J. STEVENS’ NOTICE OF UNOPPOSED MOTION

 

REQUESTING VACATUR OF FINAL JUDGMENT and accompanying Memorandum with a
Proposed Order via email and U.S. Mail, postage prepaid, upon:

Timothy N. McGarey

special Trial Counsel

Securities and Exchange Commission
100 F. Street, N.E.

Washington, D.C. 20549-9612

VOklan N Stine

Phillip J. St¢fens

 

 
a

 

Filed 08/27/20 Page 23 of 23

t9t-cv-61869-ESH Beeument

“Case

 

, Le ee ee rn sat bce cdee aia eo ER, ne a Re ed

 

POS’

 

™ Expected delivery c

® Most domestic shif

= USPS Tracking? inc

@ Limited internation: |

a When used internat

*Insurance does not cover;

** See International Mail Mi

FLAT RAT

ONE RATE m ANY 1/

 

TRACKED " INSURED

US POSTAGE PAID

$7.75

Origin: 92858 |

UNI

0553760420-17

p . a rk oa och! Mayle: a Be
Cure a EO aT SUB n dl Str TR ees ghee ty Tyla

   

 

PRIORITY MAIL 2-DAY®

 

0 Lb 5.60 Oz

EXPECTED DELIVERY DAY:

500 PEARL ST
New York NY 10007-1316

Domesti¢ Mail Manual at hi |
USPS TRACKING® NUMBER

__pply).*
ns.

 

 

9505 5158 1380 0237 $521 26.-

 

 

lil

 

 

 

 

_

  

vm il

 

EP14F May 2020
OD: 121/2x9 V2

P5090 90001 4

USPS.GOM/PICKUP

 

To schedule free Package Pickup,
scan the QR code,

ry?

lage.

—
_ FROM: PHILLIP J. STEVENS

 

1820 Park Newport Apt 409

 

 

  

eae nan me SS Ft OE Ee PUL RADE u Lio at MS RS Se Te oF

 

_ New ewport Beach, CA. 92660

Pea al
AUG 26 2020 |

PRO SE SE OFFICE.

 

UNITED STATES DISTRICT COURT
_ FOR THE SOUTHERN DISTRICT OF NEW YO
PRO SE INTAKE UNIT
500 PEARL STREET. ROOM 200

 

 

 

_ NEW YORK, NEW YORK. 10007

  

Ep ee

=

 
